Citation Nr: 1737326	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  07-21 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating prior to September 23, 2011, and in excess of 10 percent thereafter, for post operative residuals of a nasal bone fracture with deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Army from July 1978 to January 1984.

This matter comes before the Board of Veterans' Appeals on appeal from a
November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded the issue on appeal for further development in March 2011 and June 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative contends a remand is necessary due to the AOJ's failure to comply with the Board's June 2013 remand directives.  In June 2013, the Board directed the conduct of an examination to determine whether the Veteran's enlarged turbinate bones-that appear to have obstructed the nasal passages to varying degrees at various points of the appeal period-are manifestations of the Veteran's deviated septum, which is the present issue on appeal.  The Board directed that the entire claims file be provided to the examiner and that he/she indicate the file was reviewed as directed in rendering a medical opinion.
 
A June 2015 examiner opined it less likely than not that the Veteran's enlarged turbinates were due to his deviated septum, however, he noted in his examination report that, "VA records and STR's were not available for review therefore this medical record review is based solely upon a Board of Appeal report and Department of Veteran Affairs rating decision."

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998)

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's claim for increased rating for nasal fracture residuals with deviated septum.

2.  After step 1, provide the claims file to the June 2015 examiner, or another examiner if necessary, and obtain an addendum medical opinion.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's enlarged turbinate bones were, or continue to be, a manifestation of the Veteran's deviated septum.  

The examiner should review the claims file; however, specific attention is directed to the following records:

* October 2004 VA examination report.  See VBMS entry with document type "VA Examination," received 10/24/2004;

* October 2005 VA examination report.  See VBMS entry with document type "VA Examination," received 10/14/2005;

* January 2007 VA examination report.  See VBMS entry with document type "VA Examination," received 01/10/2007;

* September 2011 VA examination report.  See VBMS entry with document type "VA Examination," received 09/23/2011;

* June 2015 VA examination report.  See VBMS entry with document type "VA Examination," received 06/23/2015;

* 2003 Cape Fear Otolaryngology reports.  See VBMS entry with document type "Medical Treatment Record - Non-Government Facility," received 07/09/2004 & 09/13/2004;

* October 2015 Cape Fear Otolaryngology report.  See VBMS entry with document type "Medical Treatment Record - Non-Government Facility," received 11/19/2015.
        
The examiner should provide a rationale for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3.  After steps 1 and 2, review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the examiner(s) has addressed the evidence and questions as asked by the Board.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested VA examinations and addendum medical opinion do not include adequate responses to the specific opinions requested, the report(s) must be returned for corrective action.  Stegall at 268; 38 C.F.R. § 4.2 (2016).

4.  After completion of the above, and any additional development deemed necessary, readjudicate the issue entitlement to an increased intial rating in excess of 0 percent from June 13, 2003 to September 23, 2011, and in excess of 10 percent thereafter, for post operative residuals of a nasal bone fracture with deviated septum.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

